DETAILED ACTION

This is the initial Office action based on the application filed June 28, 2021.
Claims 1-10 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement filed 06/28/2021 has been considered.  An initialed copy of Form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 10 is directed to a computer-readable storage medium.  Although paragraph 88 differentiates storage media from signal media, signals are not specifically excluded from the non-exhaustive list of storage media.  Therefore storage media may contain signals and is non-statutory.  It is recommended to recite a “non-transitory computer-readable storage medium” to overcome this rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is rejected under 35 U.S.C. 103 as being unpatentable over Liverance (US 2015/0334184) in view of Mandel (US 2014/0096025).

Regarding claim 1, Liverance discloses:
obtaining a user's user operation on a terminal […](see at least paragraph 26, client device; paragraph 28, client connect to server; paragraph 10, user connects to remote host in order to facilitate execution of the remotely hosted application); 5
obtaining an executable file for a hosted application of a second application and application information of the second application according to the user's user operation (see at least fig 1; paragraph 13, server device provides remote application metadata and client updates for execution of the remote application to the client, the remote application metadata describes a remotely-hosted application); and 
executing the executable file for the hosted application with the application information of the second application (see at least paragraph 31, the update is an executable file; paragraph 13, client executes the client updates connects to the 
However, Liverance does not explicitly disclose, but Mandel discloses:
a user's user operation on a terminal which is based on a first application (see at least paragraph 22, hosted applications installed by a user within an existing native application on a user device)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liverance by adapting the teachings of Mandel to include executing the hosted application in an application.  The combination allows for developers of hosted applications to more easily and quickly explore and test ideas and innovations in the environment of real-life user activity (Mandel paragraph 22).  

Regarding claim 2, the rejection of claim 1 is incorporated, and Liverance further discloses:
wherein obtaining an executable file for a 10hosted application of a second application and application information of the second application according to the user's user operation comprising: obtaining application function identification information of the hosted application according to the user's user operation; and obtaining the executable file for the hosted application and the application 15information of the second application according to the application function identification information of the hosted application (see at least paragraphs 19 and 20)

Liverance further discloses:
wherein the application function identification information of the hosted application is in a form of an application interface, a page jump protocol, or a system interface (see at least paragraphs 19 and 20)

Regarding claim 4, the rejection of claim 2 is incorporated, and Liverance further discloses:
wherein the application function identification information of the hosted application comprises: application identification information of the hosted application; or application identification information of the hosted application and page identification information of the hosted application (see at least paragraphs 19 and 20)

Regarding claim 5, the rejection of claim 4 is incorporated, and Liverance further discloses:
wherein the application identification information of the hosted application comprises a brand of the hosted application and an identifier of the hosted application (see at least paragraphs 19 and 20)

Regarding claim 6, the rejection of claim 4 is incorporated, and Liverance
wherein the application function identification information of the hosted application further comprises parameter information 30required by the application function identification (see at least paragraphs 19 and 20)

Regarding claim 7, the rejection of claim 2 is incorporated, and Liverance further discloses:
wherein obtaining the executable file for the hosted application and the application information of the second application according to the application function identification information of the hosted application comprising: obtaining the executable file for the hosted application and the application 5information of the second application from the first application according to the application function identification information of the hosted application; or obtaining the executable file for the hosted application and the application information of the second application from an application server for the second application according to the application function identification information of the hosted application (see at least paragraph 13, client device received the executable from the cloud server hosting the remote application)

Regarding claim 8, the rejection of claim 7 is incorporated, and Liverance further discloses:
wherein after obtaining the executable file for the hosted application and the application information of the second application from an application server for the second application according to the application function identification information of the hosted application, the method further comprising: storing the executable file for the hosted application and the application 15information of the second application in the first application (see at least paragraph 19, metadata is stored; paragraph 24, store received client update)

Regarding claims 9 and 10, the scope of the instant claims does not differ substantially from that of claim 1, and they are rejected for the same reasons.

Examiner’s Note:  CN108984255 is particularly relevant in that it discloses user starts hosted application from a shortcut entry, the first program can be another application running on the user equipment, the user equipment obtains application content via a link and starts the hosted app.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY L JORDAN whose telephone number is (571)270-5481.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KIMBERLY L JORDAN/Examiner, Art Unit 2194